                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DENISE WOOD, ET AL.,
              Plaintiffs,                        No. 16-13598
v.                                               District Judge George Caram Steeh
                                                 Magistrate Judge R. Steven Whalen
SUNDANCE, INC.,
              Defendant.
                                        /

                                         ORDER
       Defendant’s Agreed Motion to Stay Enforcement of Order [Doc. #77] is

GRANTED.
       The Court’s October 23, 2018 order [Doc. #76] is STAYED until December 4,
2018. During the stay, counsel for the parties will discuss and agree upon a protocol for

pre-mediation ESI production. and will submit to the Court a written status report
regarding proposed pre-mediation ESI by December 4, 2018. The report will include

proposed language for a subsequent order addressing modification of the Court’s October

23 order pending mediation.

       IT IS SO ORDERED.
                                            s/R. Steven Whalen
                                            R. STEVEN WHALEN
                                            UNITED STATES MAGISTRATE JUDGE
Dated: November 26, 2018
_________________________________________________________________
                     CERTIFICATE OF SERVICE
       I hereby certify on November 26, 2018, I electronically filed the foregoing paper
with the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on November 26, 2018.

                                          s/Carolyn Ciesla
                                          Case Manager to
                                          Magistrate Judge R. Steven Whalen
